Exhibit 10.1


SHARE TRANSFER AGREEMENT


This Agreement (“Agreement”) is hereby signed by the following parties in
Harbin, on May 31, 2011.


Transferor (Party A) (“Transferor”):
Longfei Tang


Transferee (Party B) (“Transferee”):
Harbin Zhong He Li Da Education Technology Co., Ltd.
Legal Representative: Xiqun Yu


Guarantor (Party C) (“Guarantor”)
Jiayin Guo


In view of:


 
1.
Transferor is the shareholder of Target School (a s defined under Section 1.1),
holding 100% of the equity interests of Target School. The Transferor has paid
in full the registered capital of Target School.

 
2.
Transferor is willing to sell 60% of the equity interests of Target School to
Transferee and Transferee is willing to purchase 60% of the equity interests of
Target School under the conditions specified in this Agreement.

 
3.
The Guarantor guarantees that Transferor is the shareholder of Target School,
holding 100% of the equity interests of Target School and Transferor has paid in
full the registered capital of Target School and is jointly and severally
liable.



Pursuant to the Company Law of People’s Republic of China and the Contract Law
of People’s Republic of China, the Parties hereby entered into the following
agreement on the share transfer.


 
1.
DEFINITIONS



 
1.1
Party A, share transferor and transferor refer to Longfei Tang. Target School
refers to Changchun City Chaoyang District Nuoya Foreign Languages School.

 
1.2
Party B, share transferee and transferee refer to Harbin Zhong He Li Da
Education Technology Co., Ltd.

 
1.3
“Transferred Share” refer to 100% of the equity interests of Target School held
by Transferor to be transferred under the terms of the Agreement.



 
2.
TARGET AND CONSIDERATION OF TRANSFER



 
2.1
Transferor agrees to sell 100% of the equity interest of Target School to
Transferee and Transferee agrees to purchase 100% of the equity interest of
Target School.

 
2.2
The total consideration for the share transfer is Reminbi 8,000,000.



 
3.
PAYMENT



 
3.1
Within three business days after this Agreement is signed, Transferor shall
submit the share transfer documents to Bureau of Civil Affairs, Bureau of
Education and other relevant government authorities for processing.  On the date
the share transfer documents are accepted by the government authorities for
processing, Transferee shall pay to Transferor a deposit of Renminbi 50,000.
Within five business days after Transferee receives the new business license and
school license and other relevant licenses, Transferee shall pay the remaining
Renminbi 7,500,000 to Transferor.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.2
Transferor shall complete all the procedures regarding the share transfer within
30 business days after the Agreement is signed.



 
4.
SHARE TRANSFER PROCEDURES AND EXPENSES



 
4.1
Procedures of Share Transfer



 
4.1.1
Transferor shall be responsible for the registration of share transfer and
Transferee shall have the obligation to assist.

 
4.1.2
Within two days of this Agreement, Transferor shall provide to Transferee a list
of all the assets, certificates, and documents (the “List”). Transferee shall
sign under the “Confirm” column on the List after it has verified the accuracy
of the List.

 
4.1.3
Transferor shall transfer to Transferee all the assets, properties, licenses,
documents and technological, business and financial materials, etc. on the day
of payment of the consideration as specified in Section 3.1. Transferee shall
sign under the “Accept” column on the List after it receives all the above
assets, licenses and documents. The List shall be in duplicate, with one copy to
each of Transferor and Transferee.

 
4.1.4
On the same day of transferring all the items specified in Section 4.1.3, all
the seals and stamps of Target School shall be destroyed or shall be sent to
relevant authorities for destruction under the supervision of Transferor and
Transferee. Transferor shall apply to make new seals and stamps of Target School
separately.





 
4.2
Expenses

 
 
4.2.1
The expenses incurred in the share transfer including registration fee,
notarization fee, appraisal fee or audit fee shall be borne by Transferor.

 
4.2.2
The taxes and fees incurred in connection with the share transfer shall be borne
by Transferor and Transferee, respectively, pursuant to the laws and
regulations.



 
5.
REPRESENTATIONS AND WARRANTIES



 
5.1
Transferor and Transferee represent and warrant the following:



 
5.1.1
The parties have the requisite power, authority and capacity to enter into and
execute this Agreement and fully understand this Agreement.

 
5.1.2
The parties’ statements and the content of the preface are accurate, complete
and not misleading.

 
5.1.3
If necessary, the parties shall sign any document and undertake any action to
make the share transfer legally effective.



 
5.2
Transferor further represents and warrants to Transferee as follows:



 
5.2.1
Transferor represents that Transferred Share is his true and legal capital
contribution to Target School and is legally owned by him. Transferor has full
dispositive power of the share. The procedure and validity of the share transfer
fully complies with the bylaws of Target School.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.2.2
The Transferred Share and the properties of Target School are not frozen and
auctioned by the People’s Court and are not subject to any mortgage, pledge,
guarantee, or any other defects that may affect Transferee’s interests. Before
the completion of the procedures in Section 4.1, Transferor shall not decrease
or impair the property interests of Target School by transfer, gift, mortgage,
pledge or any other manner that may affect Transferee’s interests.

 
5.2.3
Target School is not subject to any undisclosed existing or potential material
debt, litigation, claims or liability; Target School is not indebted to
Transferor before the completion of the share transfer.

 
5.2.4
The debts and other liabilities incurred prior to the completion of the share
transfer shall be borne by Transferor.

 
5.2.5
In the event that Transferor’s failure to fulfill its obligations under the
Agreement leads to the non-performance or partial performance of this Agreement,
Transferee may request Transferor to assume the breach liability in accordance
with Article 7.

 
5.2.6
In the event that Transferor breaches any of the aforementioned guarantees and
promises, Transferor shall assume any economic and legal liability resulting
from his breach.



 
6.
Management of Target School



Transferee shall manage all the future operations of Target School.


 
7.
Breach Liability



 
7.1
Breach



 
7.1.1
Any party hereto shall be deemed in breach of this Agreement if such party fails
to perform any obligation under this Agreement.

 
7.1.2
If, without written approval from Transferee, Transferor directly or indirectly
sells any assets of Target School to a third party or impairs the interests of
Target School, Transferor shall be deemed in breach of this Agreement.

  
 
7.2
Breach Liability



 
7.2.1
If Transferor fails to transfer the share to transferee timely in accordance
with this Agreement, or fails to perform any obligation within the time
specified in this Agreement, Transferor shall pay a liquidated damage in the
amount of 5‰ of the total consideration per day for each day delayed. If the
delay exceeds 30 days, Transferee shall have the right to cancel this Agreement
and request Transferor to return twice of the amount that has been paid by
Transferee.

 
7.2.2
If Transferor fails to complete the procedures to effect the share transfer
within 30 business days after the submission of the materials, Transferee shall
have the right to request Transferor to assume the liability for breach or to
cancel this Agreement and request Transferor to assume the liability for breach
pursuant to Section 7.2.1.

 
7.2.3
If Transferor conducts any act stipulated in Section 7.1.2, Transferee shall
have the right to request Transferor to pay a liquidated damage of twice of the
value of the assets sold to the third party.

 
7.2.4
If Transferor conducts any of the afore-mentioned breaching acts, Transferee
shall have the right to require Guarantor to jointly and severally assume the
liability.

 
 
 

--------------------------------------------------------------------------------

 
 
 
8.
Amendment or Cancellation



The parties may amend or cancel this Agreement upon mutual consent. If by mutual
consent the parties amend or cancel this Agreement, the parties shall enter into
and execute the amendment Agreement or cancellation Agreement.


 
9.
Confidentiality



 
9.1
Through the process of executing the Agreement, the information on its operation
and financial condition disclosed by one party to the other party shall be
confidential. The party receiving the confidential information shall keep it in
confidence. Unless expressly required by relevant laws and regulations and
relevant stock exchanges rules or for purposes of the share transfer, no party
shall disclose the terms of this Agreement to any third party other than the
parties hereto without the prior written consent of the other party before
completion of the transaction contemplated hereunder.

 
9.2
The confidentiality obligation shall not be terminated by the invalidation or
termination of this Agreement.



 
10.
Force Majeure



 
10.1
Force Majeure means any natural or social occurrence that is unpredictable or
unavoidable by the parties hereto, including earthquake, fire, flood, war, riot
and material changes in the country’s laws and policies. Force Majeure does not
include the commercial risks borne by any party.

 
10.2
In the event that the occurrence of Force Majeure leads to non-performance or
termination of this Agreement, the affected party shall notify the other party
within 30 days after the occurrence and provide documents evidencing the
particulars of such occurrence and reasons for non-performance of all or part of
this Agreement or delay performance of this Agreement. Then both parties shall
not be responsible for any breach liability.

 
10.3
In the event that Force Majeure that happens before the completion of the share
transfer causes the destruction of major assets of Target School, Transferee
shall have the right to cancel this Agreement and Transferor shall return any
payment to Transferee. Neither party shall be responsible to each other. In the
event that Force Majeure that happens before the completion of the share
transfer causes the impairment of major assets of Target School, Transferee
shall have the right to cancel this Agreement or to demand the deduction of
contract price.

 
 
11.
Dispute resolution



Any dispute arising out of or relating to this Agreement shall be settled by the
parties hereto through friendly negotiation. If the negotiation fails, any party
may resort to litigation in the People’s Court located at the place of the
execution of this Agreement.


 
12.
Miscellaneous



 
12.1
All appendixes to this Agreement constitute part of this Agreement and have the
same legal effect of this Agreement.

 
12.2
  This Agreement has eight copies, with one copy to each of Transferor,
Transferee and Target School. The remaining copies shall be kept for record.
This Agreement shall become effective when it is signed or stamped by both
Transferor and Transferee.



(No text below)
 
 
 

--------------------------------------------------------------------------------

 
 
Transferor: /s/ Longfei Tang
 
Transferee: /s/ Xiqun Yu
 
    /stamp/ Harbin Zhong He Li Da Education Technology Co., Ltd.
 
Guarantor: /s/ Jiayin Guo
 
Target School: /stamp/ Changchun City Chaoyang District Nuoya Foreign Languages
School
 
 
 

--------------------------------------------------------------------------------

 
 